Title: From George Washington to Anne-César, chevalier de La Luzerne, 5 May 1782
From: Washington, George
To: La Luzerne, Anne-César, chevalier de


                        
                            Sir
                            Newburgh May 5th 1782
                        
                        I should have done myself the honor of sending the Letter here with inclosed, earlier, but having no Cypher
                            established with your Excellency I was afraid to entrust it to the care of a common Express—It now goes by Baron Closen
                            & I trust will get safe to your hands.
                        I shall again repeat, that with much consideration, & great personal attachmt I have the honor to be
                            Yr Excellency’s Most Obet Hble Ser
                        
                            G. W—n
                        
                    